Citation Nr: 0711263	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-00 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from June 1965 until June 
1969.  The record shows that he served in Thailand from June 
1968 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for PTSD. 

This matter was previously before the Board in September 
2004, wherein it was remanded for additional development.  It 
is now returned to the Board for appellate review.


FINDINGS OF FACT

1.  A chronic psychiatric disorder was not shown in active 
service or for many years thereafter; nor was a psychosis 
shown to be manifested to a compensable degree during the 
first post service year.

2.  The veteran does not have PTSD that is based upon a 
verified stressor.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a psychiatric disorder, to include PTSD, are not met.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his service connection claim.  The RO sent the 
veteran letters in February 2002, October 2004, and April 
2005 in which he was informed of what was required to 
substantiate his claim and of his and VA's respective duties, 
i.e., that VA would attempt to get any additional records 
that he identified as being helpful to his claim.  He was 
also asked to submit evidence and/or information, which would 
include that in his possession, to the RO.  Prior to an RO 
hearing, the veteran was specifically advised to bring any 
evidence that he had in his possession, not formerly 
submitted, that pertained to the claim at issue   The RO 
provided him the opportunity to submit additional evidence or 
request assistance prior to making a decision.  

Since the veteran's claim for service connection was denied 
by the RO and is also being denied by the Board, as discussed 
herein, there is no potential effective date or disability 
rating issue that would warrant additional notice as to the 
issue.  See the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As to any perceived 
inadequacies of the foregoing notices, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final disposition in the issue that the Board is presently 
deciding.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  There is no indication that the outcome of the 
case has been affected, and the veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  The content of the subsequent 
notice provided to the veteran fully complied with the 
requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service personnel and medical treatment 
records have been obtained.  

As will be discussed below, the appeal is being denied on the 
basis of a lack of a confirmed stressor, which is requisite 
for a grant of service connection for PTSD.  In this regard, 
although the Board remanded this matter in September 2004, 
with specific directives to the RO to further develop the 
claim, the veteran was also then advised through the Board's 
remand of the necessity of his providing further information 
towards substantiation of the claim - particularly further 
information as to his whereabouts during the occurrences of 
events in question.  

There is no evidence to indicate that the veteran was not 
mailed a copy of the Board's September 2004 remand, as 
required by 38 U.S.C.A §  7104(e), and in the absence of 
evidence to the contrary, the veteran is presumed to have 
received it.  Miley v. Principi, 366 F.3d 1343 (Fed.Cir. 
2004); Clark v. Principi, 15 Vet. App. 61, 63 (2001); Davis 
v. Brown, 7 Vet. App. 298, 300 (1994); Ashley v. Derwinski, 2 
Vet. App. 307, 208-09 (1992). See also Morris v. Sullivan, 
897 F.2d 553, 560 (D.C. Cir. 1990) (citing United States v. 
Chem. Found., 272 U.S. 1, 14-15 (1926), for proposition that 
"presumption of regularity" supports official acts of public 
officers, and in absence of clear evidence to contrary, 
courts presume that they have properly discharged their 
official duties). 

The veteran was aware that he was required to provide further 
substantiating information as to the stressors, in particular 
his location at the time of the EB-66 crash - the remand 
makes it clear that it was his responsibility to do so.  The 
RO/AMC sent him separate notice of this obligation, and he 
filed nothing in response.  Thus, there is no indication of 
any additional, relevant records that the RO failed to 
obtain.

While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991).    
Further, under the VCAA, a claimant for VA benefits has the 
responsibility to present and support the claim.  38 U.S.C. §  
5107(a). 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran was afforded VA examinations in May 2002 and 
September 2006.  The examinations were thorough in nature, 
based upon a review of the veteran's entire claims folder, 
and provided findings that are deemed to be more than 
adequate.  Under such circumstances, there is no duty to 
provide another examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


The Merits of the Claim  

The veteran requests service connection for a psychiatric 
disorder.  Because the preponderance of competent medical 
opinion does not indicate that he has a disorder, including 
PTSD, that was caused by military service, the claim will be 
denied.  

Service connection may be established for a disease or injury 
resulting in current disability that was incurred in active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).

Although not shown in service, service connection may still 
be granted for psychoses when found disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).   Service connection may be 
also granted for any disease first diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 4.3 (2006).  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court, citing 
38 C.F.R. § 3.304(f), discussed the requisite elements for 
eligibility for service connection for PTSD.  A diagnosis of 
PTSD is presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor to cause PTSD.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2006).

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f). 

The VA Office of General Counsel has held that the ordinary 
meaning of the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  

The framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD will vary depending on whether or not the 
veteran was engaged in combat with the enemy under 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2005) and 38 C.F.R. § 
3.304 (2006), as determined through recognized military 
citations or other service department evidence.  See Zarycki 
v. Brown, 6 Vet. App. 91 (1993).

As an initial matter, the veteran did not serve in combat 
within the meaning of 38 U.S.C.A §  1154(b).  Service 
personnel records reveal that the veteran served as a 
keypunch operator, until June 1968 when he was transferred to 
Thailand.  His military occupation specialty was both a 
maintenance administrative clerk and a keypunch operator 
while at Takhli Royal Thai Air Force Base.  His records do 
not show that he received any combat awards or decorations.  
To the extent that they reflect military duties or 
psychiatric complaints or symptoms, the veteran's service 
medical records are negative of any evidence of treatment for 
or a diagnosis of any mental disorder while on active duty.  

Private treatment records from the Carle Clinic dated in June 
1995 show that the veteran was seen for weight loss.  A 
history of depression and depressive symptoms was provided.  
The veteran's weight loss was said to likely be due to 
anxiety and depression.  Private hospital treatment records 
from the Christ Hospital dated from January 2000 to October 
2000 show that the veteran was treated for chest discomfort 
attributed to anxiety.  It was noted that the symptoms were 
likely due to the anxiety of a new job. 

In a letter to the RO dated in November 2001, the veteran 
reported that for the preceding thirty years he experienced 
symptoms which included mood swings, difficulty with eating 
and sleeping, and anger outbursts.  He added that he had 
previously been diagnosed with anxiety disorder and 
depression.  He stated that while serving at the Little Rock 
Air Force Base, his office was located on the flight line and 
he could see planes going to and returning from Vietnam.  He 
indicated that while in Thailand, though never actually 
seeing combat, he knew a lot of pilots and crew members and 
felt personally responsible for those who did not come back. 
He also described stressors of seeing planes crashing on the 
flight line, seeing two airmen being sucked into the engine 
of a plane, seeing a pilot ejecting from a plane thirty feet 
from the ground and becoming like paste when he hit, and 
seeing a twelve year old boy blown up after he was shot by a 
sentry.  He also indicated seeing several dead civilians in a 
ditch.  He described having a fear of snakes, and then seeing 
an airman killed after being bitten by a snake, and seeing an 
airman encounter a 24 foot cobra while using a commode.  The 
veteran also noted that  when he was 14 years old he had 
witnessed the charred remains of his neighbors' bodies being 
removed following their house being burned down.  The veteran 
stated that after service he had problems with anxiety, 
depression, being overly protective, having trouble eating 
and sleeping, mood swings, flashbacks, lack of concentration 
and emotions, having no friends, and not being able to hold a 
job.

A VA outpatient treatment record dated in October 2001 shows 
that the veteran was seen because he was having difficulty 
swallowing.  He related that about 30 years earlier he had 
been hospitalized because of intermittent problems with 
swallowing while he was covering two jobs and was treated 
with an anti-depressant and nerve medication.  He reported 
having another such episode about 10 years earlier when 
working on a job he disliked.  He added that in the preceding 
several years he had been treated in emergency rooms about 
six times for anxiety attacks.  He reported that from the 
time he left the Air Force until about 10 years earlier he 
was drinking a 12-pack of beer per day.  He stated that for 
the preceding 10 years he had been drinking about four beers 
per day.  He stated that his longest period of sobriety had 
been two years.  The diagnoses were anxiety disorder, rule 
out conversion disorder, rule out panic disorder versus 
alcohol withdrawal, alcohol dependence in partial remission, 
and partner relational problem. 

A VA outpatient treatment record dated in December 2001 shows 
that the veteran was said to have had a long history of PTSD, 
but the basis for this was not indicated.  The veteran 
reported that while stationed in Thailand he saw a lot of 
trauma and people getting killed.  He stated that he was in 
charge of parts getting to planes and felt under pressure.  
He indicated that he had nightmares of his Vietnam 
experience.  He related that he had many job-related problems 
over the years since service.  The diagnosis was PTSD.  
Subsequent VA outpatient treatment records dated through 
September 2002 show continued treatment for symptoms 
associated with PTSD.

A private medical record from N. L. Berg, Ph.D., dated in May 
2002, shows that the veteran provided a 30 year history of 
anxiety.  He indicated that during service he was not 
involved in active combat but had served in a combat zone.  
He reported that he currently did not socialize much, and 
that he had not been employed since December 2000, when he 
had lost his job due to lack of business.  He described 
having little appetite, but that he had anxiety and 
depression.  The diagnoses were generalized anxiety disorder, 
mild to moderate, and alcohol abuse in remission.

A VA examination report dated in May 2002 shows that the 
veteran reported that he had been hospitalized in 1972 due to 
anxiety because of a severe degree of work stressors.  He 
stated that since then he had been treated intermittently for 
depression and panic attacks.  He attributed his anxiety to 
his experiences in military service, where he saw a 12-year-
old boy killed and seeing a pilot killed when he ejected from 
an airplane.  He denied having any combat exposure.  The 
examiner stated that the level of the veteran's traumatic 
stress exposures was felt to be low.  He did not know the 
names of any individuals involved in the reported stressors.  
The diagnosis was panic disorder with agoraphobia, noting 
that the veteran had presented various conflicting 
information.  The examiner stated that the veteran had been 
able to function adequately between the time he left the 
military and his hospitalization in 1972, which led him to 
believe that the initial anxiety was brought on by his work 
situation.  The overall symptoms were felt to be much more 
consistent with panic disorder with agoraphobia.

Statements from the veteran's children dated in July 2002, 
reveal that the veteran reported observing what were 
described as disturbing events in Thailand, that he had 
experienced bad nightmares and anxiety attacks over the 
years.  It was also indicated that they had grown apart over 
the course of the years. 

A lay statement from E. A., a friend of the veteran for over 
45 years, dated in July 2002, reveals that the veteran seemed 
to change after he was discharged from the military, with 
mood changes and trouble eating and swallowing.  He became 
withdrawn and changed many jobs.

Several lay statements were received from the veteran's 
fellow servicemen in December 2002 by electronic mail.  A 
statement from B. D. shows that he remembered aircraft 
crashes of an EB-66 and an F-105, but he did not know the 
dates.  A statement from J. S. indicated that he remembered 
both incidents and that they happened around April 1969 or 
May 1969.  A statement from K. M. indicated that he could 
recall the crash of an EB-66 but did not remember the date.  
A statement from J. W. indicated that an EB-66 crashed in 
late August or early September 1968.  A statement from B. S. 
indicated that on August 25, 1968, an F-105 crashed with no 
loss of life and that on April 8, 1969, an EB-66 crashed, 
killing the crew.  A statement J. B. indicated that an EB-66 
crashed in June 1968.

In May 2003, the veteran testified at a personal hearing over 
which a hearing officer of the RO presided.  The veteran 
asserted that worked as a date entry supervisor, and that his 
office was just off the flight line, with a view through a 
window of the flight line.  He reported that he witnessed an 
EB-66 stall and crash, with the pilot ejecting straight into 
the ground.  He stated that he also witnessed an F-105 crash 
into a row of trees.  He also related seeing a boy shoot at a 
boy on the flight line, who blew up because he had been 
strapped with grenades.  He described that all three 
incidents were between July 1968 and September 1968 at the 
Takhli Air Base in Thailand.  He related that he had been 
receiving ongoing treatment at the VA Medical Center in 
Cincinnati for difficulty with nervousness and eating.  He 
also indicated that he had been treated at the University of 
Cincinnati Hospital for mental problems in 1970, within a 
year of his discharge, adding that records of said treatment 
could not be located.  He related that after that 
hospitalization he did not receive any mental health 
treatment for 10-15 years but that he could not keep a job 
due to anxiety, nervousness, panic attacks, sleep 
difficulties, nightmares and anger.

Medical billing records from Group Health Associates dated 
from February 2003 through October 2003, show treatment for 
symptoms associated with depression.

A VA outpatient treatment record dated in May 2003, noted 
that the veteran had a history of PTSD, however, there was no 
current diagnosis.

A letter from the Department of the Air Force dated in 
February 2006, reveals that 
unit histories of the 355th Tactical Fighter Wing for two 
quarterly installments, from April 1968 to June 1968 and from 
July 1968 to September 1968, were consulted.  Research 
revealed a reference to a flying mishap, the crash of a 
Douglas EB-66 short of the runway at Takhli Air Base in July 
1968, which may have represented one of the three incidents 
described by the veteran.  There was no evidence of an 
ejection during takeoff, or of the ingestion of ground crew 
into a jet intake.  

Pursuant to the duty to assist the veteran in the development 
of his claim, a VA mental disorders examination was conducted 
in September 2006, accompanied by a review of the claims 
folder and VA medical records.  Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-
340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder). 

However, the veteran was not diagnosed as having PTSD or any 
other psychiatric disorder linked to military service.  
Instead, the veteran was diagnosed with panic disorder and 
alcohol dependence.  The examiner added that the veteran was 
not assessed has having PTSD.  He had no verifiable combat 
stressors.  He was assessed as having panic disorder and 
symptoms of agoraphobia which were fairly mild.  

Because the preponderance of the competent evidence 
demonstrates that the veteran does not have PTSD; or a 
depressive disorder linked by competent medical opinion to 
any incident of active military service, the claim is denied. 

As indicated above, the award of service connection for PTSD 
requires the presence of (1) a medical diagnosis of PTSD 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the specified 
claimed in-service stressor.

As noted above, the veteran has effectively foreclosed 
further inquiry as to the question of whether he was exposed 
to a substantiated stressor. Although this finding 
effectively renders a grant of service connection for PTSD 
inappropriate, the preponderance of the competent medical 
opinion indicates that the veteran does not have PTSD in 
accordance with 38 C.F.R. § 4.125.  The Board has considered 
the December 2001 VA outpatient treatment record which 
provided a diagnosis of PTSD following a reported history by 
the veteran.  However, a medical diagnosis is only as 
credible as the history on which it was based.  See Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); see also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [a diagnosis "can be no better than the facts 
alleged by the appellant."].  It is thus significant that the 
opinion does not appear to have been based on a thorough 
review of the veteran's claims file.  The Board finds that 
results of all the remaining examination reports of record, 
each of which establish that the veteran did not meet the 
criteria for a diagnosis of PTSD, to be more definitive and 
based upon examination of the veteran and a complete review 
of the claims file. They are, therefore, found to carry 
greater probative weight.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

Accordingly, absent the existence of a diagnosis of PTSD 
based upon a verified stressor, entitlement to service 
connection for this disorder cannot be awarded.  In short, 
the preponderance of the evidence is against the veteran's 
claim, and the appeal must be denied.

With regard to the issue of any other psychiatric disorder, 
to include the currently diagnosed panic disorder, the 
competent medical evidence of record has shown that there is 
no evidence of treatment for a psychiatric disorder during 
the veteran's period of active service.  Subsequent to 
service, the first medical evidence of record of a 
psychiatric disorder was not until June 1995, wherein the 
veteran was said to have anxiety and depression.  This was 
more than 25 years following discharge from service.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The competent 
medical evidence of record thereafter all suggests that the 
veteran's current psychiatric disorder was not caused by or a 
result of his period of service.  As the medical evidence of 
record has not established a nexus between the presently 
diagnosed panic disorder and service, service connection must 
be denied.  See Hickson, 12 Vet. App. at 253.

The Board also recognizes that the veteran has asserted 
private treatment for a psychiatric disorder as early as 
1970, however, there is no evidence of record of such 
treatment.  Additionally, there is no evidence of record that 
he was diagnosed with a psychosis which had become manifested 
to a compensable degree during the first year following his 
separation from service.  Accordingly, entitlement to service 
connection for a psychosis on a presumptive basis is also not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2006).

Accordingly, the veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include PTSD is 
denied.  Although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


